Oliver, Chief Judge:
Counsel for the parties have submitted the above-enumerated appeal for reappraisement for decision upon stipulation, on the basis of which I find that export value, as defined in section 402 (b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for the determination of the values of tires and tubes, imported from Holland, here involved.
On the basis of said stipulation, I find the export values of the following merchandise identified on the invoice to be as follows:
Tibes Peb 100 Tibes
1, 000 20 x 1.75 black $47. 63
10, 000 26 x 1.75 “ $59. 98
2, 000 24 x 1.75 “ $55. 57
Tubes Pee 100
10, 000 26 x 1.75 $29. 55
2, 000 24 x 1.75 $28. 67
1, 000 20 x 1.75 $26. 02
As to the remainder of the merchandise specified on the invoice, I find the export value to be the invoice unit prices, net, packed.
Judgment will issue accordingly.